Case 1:20-cv-23459-RNS Document 44 Entered on FLSD Docket 05/13/2021 Page 1 of 1




                            United States District Court
                                      for the
                            Southern District of Florida
   Eyeris Rodriguez and others,          )
   Plaintiff,                            )
                                         )
   v.                                    ) Civil Action No. 20-23459-Civ-Scola
                                         )
   Supersonic of Florida, Inc. and
   others, Defendant.
        Order Adopting the Magistrate’s Report and Recommendations
         This matter was referred to United States Magistrate Judge Edwin G.
  Torres for a report and recommendation on the Plaintiffs’ motion to divest Juan
  Gonzalez of all rights, title, and interest in Supersonic of Florida, Inc. and to
  compel discovery in aid of execution. (ECF No. 40.) On April 27, 2021, Judge
  Torres issued a report, recommending that the Court grant the motion. (Report
  & Recommendations, ECF No. 42.) No objections have been filed and the time
  to do so has passed. Having considered Judge Torres’s report, the record, and
  the relevant legal authorities, the Court finds Judge Torres’s report and
  recommendation cogent and compelling.
         The Court affirms and adopts Judge Torres’s report and
  recommendation (ECF No. 42) and grants the Plaintiffs’ motion (ECF No. 40).
        Done and ordered at Miami, Florida, on May 12, 2021.



                                             _______________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
